           Case 1:19-cv-01562-NONE-EPG Document 21 Filed 06/22/20 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
                                     UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
10
      ARTHUR VANZUYLEN,                                         Case No. 1:19-cv-01562-NONE-EPG (PC)
11
                            Plaintiff,                          ORDER REFERRING CASE TO
12                                                              SETTLEMENT CONFERENCE BEFORE
                 v.                                             A MAGISTRATE JUDGE
13
      ZACHARY TAYLOR, et al.,                                   ORDER DIRECTING CLERK TO SERVE
14                                                              SUPERVISING DEPUTY ATTORNEY
                            Defendants.                         GENERAL LAWRENCE BRAGG WITH A
15                                                              COPY OF: (1) PLAINTIFF’S COMPLAINT
                                                                (ECF No. 1); (2) THE SCREENING
16                                                              ORDER (ECF No. 9); AND (3) THIS
                                                                ORDER
17
18
19           Plaintiff, Arthur Vanzuylen, is a prisoner proceeding pro se and in forma pauperis in
20   this civil rights action pursuant to 42 U.S.C. § 1983. The Court screened Plaintiff’s complaint
21   and found it states at least one cognizable claim. The United States Marshals Service
22   accomplished service of process on at least one defendant.
23           The Court now directs the parties to participate in a settlement conference before a
24   Magistrate Judge to see if the case can reach a settlement before going further in litigation.1
25   Plaintiff will be transported to the settlement conference and defense counsel will appear in
26
27           1
                On April 14, 2020, the Court issued an order directing the parties to participate in a settlement
28   conference. (ECF No. 16.) On April 15, 2020, the Court vacated that order in light of the coronavirus (COVD-19)
     outbreak. (ECF No. 17.)

                                                            1
           Case 1:19-cv-01562-NONE-EPG Document 21 Filed 06/22/20 Page 2 of 4



 1   person.2 Neither side is waiving any claims, defenses, or objections by participating in this
 2   settlement conference.
 3            Defense counsel is directed to consider Plaintiff’s claim(s) and speak with Plaintiff
 4   following this order. If, after investigating Plaintiff’s claim(s) and speaking with Plaintiff, and
 5   conferring with defense counsel’s supervisor, defense counsel in good faith finds that a
 6   settlement conference would not be productive at this time, defense counsel may opt out of this
 7   settlement conference by filing a notice with the Court, in which case the matter will proceed to
 8   litigation without an early settlement conference.
 9            If defense counsel does not opt out of the settlement conference, the Court will issue
10   separate orders setting the settlement conference and detailing the pre-settlement conference
11   procedures in due course.
12            Two weeks after the issuance of the order setting the settlement conference, in order to
13   better inform all parties and have a meaningful conference, the Court is requiring that both
14   parties disclose certain documents to each other about the case, as listed below. These
15   documents are relevant to the case and will most likely be disclosed in discovery shortly if this
16   case goes to litigation.3
17            Accordingly, IT IS HEREBY ORDERED that:
18                1. Within thirty days from the date of service of this order, the assigned Deputy
19                     Attorney General shall either: (1) file a notice that Defendant(s) opt out of the
20                     settlement conference; or (2) contact ADR Coordinator Sujean Park
21                     (spark@caed.uscourts.gov) to schedule the settlement conference.4 If the
22                     assigned Deputy Attorney General does not opt out of the settlement conference,
23                     the Court will issue an order setting a settlement conference. That order will
24
25            2
                In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the settlement
26   conference may be conducted telephonically or by some other remote means.
              3
                If any party has a legal objection to providing a particular document, that party shall file and serve a
27   notice describing its objection.
              4
                The Court may issue a separate order setting a scheduling conference and ordering initial disclosures, or
28   may already have done so. If difficulties arise in scheduling the settlement conference prior to the initial
     scheduling conference, the parties may file a request for the Court to continue the initial scheduling conference.

                                                              2
     Case 1:19-cv-01562-NONE-EPG Document 21 Filed 06/22/20 Page 3 of 4



 1               include the date of the conference and the Magistrate Judge who will oversee the
 2               conference, and may also include procedures required by that Judge.5
 3           2. If a settlement conference is set, no later than two weeks after the date of service
 4               of the order setting the settlement conference, each party shall send the other
 5               parties, or their attorneys (if represented), the documents listed below. The
 6               parties only need to provide documents related to the claim(s) that the Court
 7               allowed to proceed past the screening stage. Additionally, Defense counsel does
 8               not need to include any documents that defense counsel believes are confidential
 9               or subject to the official information privilege at this time. Plaintiff does not
10               need to request any documents from the institution at this time. Plaintiff only
11               needs to provide these documents if Plaintiff already has them in his or her
12               possession. Defense counsel shall send copies of the following documents to
13               Plaintiff and Plaintiff shall send copies to counsel for Defendant(s):
14                   a. Documents regarding exhaustion of Plaintiff’s claims, including 602s,
15                        Form 22s, and responses from the appeals office;
16                   b. All non-confidential documents regarding Rules Violation Reports, if
17                        any exist, associated with the incident(s) alleged in the complaint,
18                        including disciplinary charges and findings;
19                   c. All of Plaintiff’s medical records related to the incident and/or condition
20                        at issue in the case, if any exist;
21                   d. Chronos for transfer or Administrative Segregation placement related to
22                        the incident(s) alleged in the complaint, if any exist; and
23                   e. Non-confidential incident reports regarding the use of force incident(s)
24                        alleged in the complaint, if any exist;
25               Additionally, the parties may send any other documents related to the case that
26               the parties believe will assist in the settlement conference.
27
28    5
          The undersigned will not be the Magistrate Judge overseeing the settlement conference.

                                                       3
         Case 1:19-cv-01562-NONE-EPG Document 21 Filed 06/22/20 Page 4 of 4



 1              3. The parties remain obligated to keep the Court informed of their current address.
 2                 Any change of address must be reported promptly to the Court in a separate
 3                 document captioned for this case and entitled “Notice of Change of Address.”
 4                 See L.R. 182(f).
 5              4. The Clerk of Court shall serve Supervising Deputy Attorney General Lawrence
 6                 Bragg with a copy of: (1) Plaintiff’s complaint (ECF No. 1); (2) the screening
 7                 order (ECF No. 9); and (3) this order.
 8
     IT IS SO ORDERED.
 9
10
       Dated:     June 22, 2020                              /s/
11                                                     UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
